Smith, Judge.
In Waldroup v. Greene County Hosp. Auth., 265 Ga. 864 (463 SE2d 5) (1995), the decision of this Court in Greene County Hosp. Auth. v. Waldroup, 215 Ga. App. 344 (451 SE2d 62) (1994), was affirmed in part and reversed in part. Accordingly, our original judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Pope, P. J., concur.

*551Decided December 19, 1995.
Lokey & Smith, Malcolm P. Smith, for appellants.
Kilpatrick & Cody, Alan R. Perry, Jr., Matthew H. Patton, Blasingame, Burch, Garrard & Bryant, Gary G. Blasingame, Nelson & Hill, John F. Beasley, Jr., H. Samuel Atkins, Jr., for appellees.